  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )        CRIMINAL ACTION NO.
     v.                         )          2:18cr280-MHT
                                )               (WO)
JOHN COURTNEY WRIGHT, II        )


                            ORDER

    The     parties    having       resolved     the   disputed

suppression issues, it is ORDERED as follows:

    (1) The motion to cancel hearing (doc. no. 89) is

granted.

    (2)    The   recommendation     of   the   magistrate   judge

(doc. no. 39) is withdrawn as moot.

    (3) The motion to suppress (doc. no. 24) is denied

as moot.

    DONE, this the 25th day of September, 2019.

                                /s/ Myron H. Thompson____
                             UNITED STATES DISTRICT JUDGE
